PER CURIAM.
Appellant has made no fewer than eight petitions for writ of habeas corpus in the Federal courts of this jurisdiction. In one of these cases, No. 23647-S, heard before Judge A. F. St. Sure, appellant made the same contention that he makes in the present petition. The court then made exhaustive findings relative thereto. The court found that appellant was not denied the right of assistance of counsel and that he was duly represented by counsel. In the instant case, the lower court on the record herein and the judgments on five other applications for writ of habeas corpus by petitioner denied the present petition. We affirm that judgment.